SCHOTT, Judge.
This is a companion case to No. 11117, Wilson v. EBASCO Services, Inc., 386 So.2d 371 (La.App.) decided this date, the two cases having been consolidated for disposition in this court.
Following the judgment of the trial court in the previous case plaintiff filed a second suit alleging that she desired to become a patient at the Mercy Hospital Pain Clinic in the hope of easing her pain, but she was unable to procure defendants’ guarantee for the anticipated expense of $10,000 in this connection. Defendants filed exceptions of lis pendens and res judicata which were maintained by the trial court, and plaintiff has appealed. In this court, defendants have filed an exception of no cause of action which we maintain thereby affirming the judgment of the trial court insofar as plaintiff’s second suit was dismissed. A workmen’s compensation claimant is not entitled to an award for future medical expenses, but the right to claim such expenses is reserved to her. Defendants’ liability for them arises only when they are incurred. Anderson v. Eagle Asbestos Company, 355 So.2d 1082 (La.App. 4th Cir. 1978).
The judgment dismissing this suit is affirmed.
AFFIRMED.